OFFICE          OF THE All’ORNEY   GENERAL                OF TEXAS
                                      AUSTIN




Ron. moo            wa1t.r
ootint~        Attorney
Taflor         0mtnt7
Abilene, Tuar

Dear Blrt
                                    opitllon #or O-130
                                    Ret  Artiolr 20




                                                                    pinion 100.
                                                                    iWe6 to a
                                                                    pidtttitr
                                                                 ore an uuwer


                                                            8tituktI8hti
                                                              with any opitl-
                                                          a fialll'to~amt
                                                       ham been able to
                                                       un4 ‘ISI the    above mum-
                                                         8tatUtM.7 authorit
                                                       a8 7Otu #be #a.      $.
                                                     bmb optnlon, wa8 unable
                                                     on thir .quertion.

                                    8Uit    Wa8 rild      it2 the   GOtUtt7 &?@rt
                                    38. ~.Citation dtif iuura on the
                                    the :citatiolrrdelivered to ,Mk*
                                    cord    for   ‘Plaint$ffi     lphir Oa8e War
                                        l*~ib    at thi
                                           8 o k et             htLugu8ttera 1936
                                        rom.term to tezw         l?he rltatlon
          hunot              been ~rrturnea.       ,X0 ,anttwer ha8 been    filed
          b7    the derandwnt.            ib$he  49th'da7 of We,    A. D.,
          1939,       thir       8Ut)   m8 teQUO8ted Li88ii88ed b7 th@
Ron. X800 Walter, p8ge 2



     attorne7  o? road                ?er phintirr,         ma   hh   ro-
     qUF8t W?a8 granted              and 10 erder    entered      rimed
     b7 the JUdse Uaal88l43                   the oa8e.

              *The termm o? the a0tint7 Court Or h7lor
     huaty  beC;ln N the third Honda7 o? Tebruar7,
     April,        btgu8t, dotobor a&I Deeabmr.
                 June,
     %mh test  loatlnulng until the &Wrb7      preeed-
     lng the beg5.m~    a? the next tern. The county
     emu% o? Wflor    Mutt7   is never ln vaoatlon but
     i8llnm in8S88iOn.        All ears6 ln uhloh olta-
     fion h8 been 18med are plaoed on the Judge*8
     deoket      ?or the        om8uin6 turn..
          g(l) a done Or mre bw      have .pa88ed aa
     a0 8enloe had 0a the  &O?en&nt and no anuer
     rim,   em lau8e bo Urri88ed (a8 in raoatlon)
     b7 the plalntlrr without pa7lng the ire to the
     Qouatf Judge ?or a ?&ml etier o? ai8po8Itlon?

            "(2) ti ~8srrioo ha8 been had 611the  deten-
     I-t, .au the plaUlf?, prior to the beginnIng
     a? the tea to whloh oitation 18 returnable, and
     boforo   anttwer 18 tiled, bisml88 oaullewlthout
     pa*         Ju6ge1s fee         for flnol order?

              *())       1l    L;re 8er~bo     i8   had on the    4efuident
     b utno lotlon taken b7 the plalntlft eat tho tea
     to rhleh ritatiea 18 retrirnabla a~& ,110Uuwu
     18 tiled br the Ueiendant, 08n the plafatlfr
     lub8oquontl7 di8ni88 Wah O&lUe (a8 ill VaOatiOZI)
     without paying  t&o Judge’8 ree ror flaal order?*

              Artialo         Mb9,   RevlAd      Civil     Btatuter o? Tua8,
read8 a8 ?olhm8t

          We     plainti?? JUT, entor a d~rcontlmmn@o
     on tho dooht ln raeatloo, In an7 suit *OreIn
     the defendant   h08 not lnmueil,   on tho paplet
     of all oortr   that kr4 aoaru4d thweoa,*

          15 Tom8 ~url8pnadonoo, Dl8ml88al, Dl8oontlnuanoe
atd xon-suit, 8oetion 8, pagO 242-3, read a8 r0lm8t

              .**Pho plalntlti ma7 enter                 a diroontSnuano0
     on the doakot fin raeatloq, in any Nit                       rharoln
Non. BmooUaltu.page      3



                  h8
     tho dleromlaat      not.umuod,         on the pay-
                   that
     ltttOf ui 008t8            haro   loorrtqd thereon.’
           "2b18 8tatut0, MO&      hi8 bun    in lrroat
     rlth little m3QiriO@tiCm 8iBOe ~0~7 earl7
     tlm8,  aIre to the plalatlff, upon payment
     or ooot8, an unpualifloa right, if the doton-
     &ant im8 not sn8wueQ, to dl8ml88 the suit,
     with o ut
             lny letlw o f th e& a g e .
                                       No o r a o or
                                                  r
     wurt I8a eo e88uy.   Bui a numferha8 bag rib
     sd tho malt ~7 not bo Ql8al88eQ in vacation,
     lTN by NtrJ   OB the do&et and puy&eBt 0r
     l08t8.

          WA8 we hare 8Oen in a nlarliu artielo,
     the sntry of a Qlnl88al by an lttorno ia
     premmed to bo authorlzod. The iollou Iw otx-7
     ha8 thoreforo been held t0 be 8ttffi0iUtt Rl-
     thou& the 8ktute stak8thnt          the 'plelntiti
     ma7 ontor l di8o o ntinu u no o ou t&o doaket.‘t

          "'OB the     da7_ or ~~~~~~ , in vaoatlon.
     the defondant8y              , tlOt-hatiagUI8W85.d
     heroin, the plcifatirf8             '. antOr th18
     their di8CNt~uaBOe  l1-           -- ---_
     Nit; all 008t8 that hive SCCtied havh& boen
     #a14 b7 plaintiff8~


                                 ~Itty8. ior Pla5ntitr 8. m"

          lb turn Vacation* ha8 born aeflnrd    In uttty
rhmmrr by t&o courts.    WO QUOtO tror 66 COrpP8 J-18,   8*0-
ti0n 5~.pag08 3934,   a8 r0ii0-:

          *It ha8 boen raiC%hat    the word do88 twt
     harr a fixed ud dofinlto, 6~ a well 88Oor-
     talaed, rlxeQ,81ngle, pnraryl~,      teohnioal
     retmlq, but   that, when Qatermlniag   tha mean-
     lng of the worQ la lyl8lation rrlatlng to the
     OOUd8, lln8t dopendr UPOB tho pW&JOH, ~8OOpe,
     8ubjWt matter, aid the noeu81tyir ,Or the mar-
     routl~ OLfOUUtUiOO8,’ Of the law in rhioh the *orb
     18 U8Od.... Iu lb loeal.or rtrlot toohnloal
Ron. Zsoo Waltor,                pge       4



         8utse,        and in re1atl.q 'Sooo~rt8, tharora
       hum bout 6@ fiM Q l8        meaning Ul tho the,
       or       th8t   pedbd         0r    time,     brtWooa     t&e ud      as
       one term NQ the byltmlag of amthar; the
       Interim eoemeacl~ lmeQlaxl7  af&r oao
      toa    and onding at the wauenolllg of tho
      next; the time bctw8on trrr.     %tt. wrd ha8
      boon do8crlbed a8 tho 00rrOlatlre0r %arr*;
      md it ha8 been sea that a8 c eenoral rule,
      raoatlon           lb8oaoo or power; aa oper-
                 Imp o r t8
      ate8 a8 a ampenmion o? Ul ooatentlour
      b~8lzm81   lxoopt a8 ragarQ8 lafunotlcm8 ad
      mnttu-8 of orpno7.w

                  We aall Jour ltteatloa to tho oa88 o? Amou8i ~8.
8twu8,           83    m   u04-5,          rhOrO$n the        ?bl~Orr$t#&1Uu&Ue&e          18
u8ea I




                           *a   (Uaaoruorlwj          01~8)

                  Wo call 7our lttantlonto the oa8e 0r cOmaiU8
z.,ftgl7,          24 sw (26) 759, wham thr following luquuge
            :
                  ~laintlfr aid not unilcrtako                    to    ahal        th8
      oa8o Sn vacation and baforo amearanoe aax as
      ho might ha~e don0 u&u R. 8. 1925 Art 2089,
      without an order or oourt.     The motion tb ai8-
      rlu   u88 made lftu 8 part 0r the    defUIdUtIt8
      utmwu~a and aftor a~uranco       day. m NbQU-
      8eOriB43 OUl-8) (In this   oa8e the tforendmt wa8
      oltad to app ar)
                  t’h8 Oa8.         Of    Cl’.ftOB   ~UoUttila         a0.   V8.   First
llatlohalBank ot MequIt I, ~(Tex.CIT. App.) 283 S.W. 205
ho&t8 that S di8=18ti  Of S 6WBi8hMtlt  Nit  prior to
term to whloh writ -8  raturnabloWa8 di8miutIl in
vmatlon. We quote rm8 8aia oa8s a8 ?ollort
                  "'fhd flr8t            pmpO8itiOB      18    that    th.
Eon. E80ODWalter, pace 5



         diNi88dl ma8 at a prior km      or the eeurt
        a ndthat th e8ue lcmld not bo 8at a8ido.
         except in a nlqsltablo letlon brought ?er
        that JUQO80.     ?he rWOl'6 do08 BOt dir01080
        whether the o-at7 otmrt a? &8quo Wunt7
        -8   in 8088iOn,OB SeptMbU lsth, 1925, or not.
        The writ  of garnl8hat    la thl8 oa8e war mad0
        nturruble   on the 19th da7 Of Ootibor,   1925,
        ud. rwlt-ed that   uld 4ute ra8 the beginning
        U? tile
              MXt H@lbY   tO=  Of.:S8id OOUrt. Th*
        d1mmimm.Iandeirmmmiderittlon~rar -tihan?~
        H tU thi8 .dU8e St :lS&8t WdfUlli.8861   by Ulti'J
        on the dooket Sn vaoatlont ,a8 authorized
        Berl8eQ oiril5tatuter 1925. Art . 2669          8
        'brln6 aa a poemmae  la8e t 0 8alQ Ootobk %ea?m
        wthlnk tg 0 rotion to set 8ala di8ni88a       *r&e
        -6 rollutate the oa80 00da bo proper17 h*~q
        rt moh term.”   ~WnQ~r8eorlng our81    !

              0~ Novuber   hth, 1927, thir dopurttmnt   fa an
pimlowaitt~n~~7        Boa:.& eraQ7 QhandlOr,ti818hnt
AtttorQO7IkXie~1, daTO88~6 t0 EOlL&t    Benton, pIi88Od
;p,;    quo8tion 8imilu to the pue?tion rai8ad in 7mr
       . Wo quete ?r0m thlr opinion as ?eUew8t
              7611 are ,8dVi806 that Artlolo 2069:prw
       ~~
        .Tid@8for ~dlsoontlauanor-e? U-.miD WB ~th. hokot
        .Sr.~Oab$oni---~nd~ thi8 statuto, ti. piutttirr



        pa7 all W&t8 ao0ruoa up-t0 thbtlmr. "In moh
        0a8.8,  It 18 not nroe88ary for the judge to make
        any ardor ma, therefore, tho 0a8e 18 not rimw7
        di8pO806 Of bJ th0 jUdg0, anb, Of OOUr8e, h0 18
        not ditha     to any r0c _

               *Therefore, 70~ am adti8Od   that 18.7lottor 0r
        Jane uth,    1927, intend06 to app17 onl7 to 0a808
        that were aid88ed     at a tom of the court br
        the Judge, ma war not intend06 to appl7,to oa8e8
        dbf!i8SOQ   under Art1010 2089.'~ or oour8e, after
        a term 0? wurt op8IU, the plaiatit? doe8 crat
        hare authorit to dim188 b7 rirtuo o? &tfolo 2069,
        t,tt. oare oan ati  bo di8IUi88ed by the jUdt30, and it
Hon. Bmo Walter, pege 6


            i8 in Aleh la 89 8thnt. bb& judge uhere he
            lotually entored -the sr(ik dhai88*      Uu
            oare that ho 18 lntith a .t0  r r o el~ r roe
                                                   the
            prorlded for b7 Art1010 2936." (Und~r8wriag
            0-h)
                   We anolo8e horowlth a 00~7 of Opinion No. 0-u
Of     a8      bpUrtYM&Lt.,

          Th*.autborltlesupen the80 que8tlon8are meager.
We hare hat lon8lQorable-~Ql?flouft7 in aa8wwlag tb8@
QU08tiOB8T           meTor,       .it   %# -the opinion ot-th18 dopartmmt
thSt  i) *a8         a8   iBt@BtiN        Of   tb     &@&81&W.   ill   pU8i.B&
Artid@    2069, ,8QpX-l!, to PXVTidO s 8-10,      rrpeditieur     SBQ
inexpenrlro   mthoU whereby l~plalntl??am16 Qlaml88 hi8
8alt ua4a -thelonQitlos8 outlined by rid art1010 without
the aeoor8lt~ of 8oNrlng 8 $udgreat.ot di@88al                rr0r the
ONrt.    owe feel that thi8 8tatuto       euld,bo    -tmaa        An
Nob -U        U to aiT0 l    ?$OOt to 8 0 OTibBt       intOBth     Of,
theLyiUatuz%

                   We ire thor~rora of the opinion that wur flr8t
and 8UfXid guertleB8 rhould          be ranrend  ir tbr. l?firaatite~

           With rdorenoo  to foor %hlr&quo8tluzi, m&or
the faOt8 rtatod thOrOin* rou m    IW8putidL~J:abTi8~
thet during tam   time the dirrml88almut  bo nadr by the
Ooomtr Judge and that thr d,l8oontimunoo on the deokot
b7 pbintur    may be made at mob tfm, it aIlL, 58 I.8 not
ltm          time? of~.tho00urt.
                 -8ti.Bg        that thfm 8ati8?UOtori.l7 unffW8            pm
&+ry~           wb are




                                                .Ey